



Management Incentive Plan Tied Restricted Share Unit
for the
Carnival plc 2014 Employee Share Plan (the Plan)
Grant Agreement - Conditional Right to Receive
This Management Incentive Plan Tied Restricted Share Unit Grant Agreement (the
Agreement), shall apply to the grant of Management Incentive Plan Tied
Restricted Share Units made to select Executives of Carnival plc (the Company),
on [DATE] under the Carnival plc 2014 Employee Share Plan (the Plan).
The Company hereby makes to you a Management Incentive Plan Tied restricted
share unit (the MTE RSUs) grant consisting of that number of MTE RSUs set forth
in your EquatePlus portfolio, on the terms and conditions set forth in the Plan
and this Agreement. In the event of any inconsistency, the rules of the Plan
shall take precedence. Any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.
1.Nature of Grant
Each MTE RSU comprised in your grant is equivalent to a hypothetical investment
in one ordinary share of $1.66 each in the capital of the Company (a Share).
Your grant is in the form of a conditional right to acquire the number of Shares
equal to the number of MTE RSUs comprised in your grant at a nil cost.
You will have no beneficial interest in any Shares during the Restricted Period.
2.Restricted Period
Your grant is subject to a Restricted Period. In this case, the Restricted
Period on the MTE RSUs shall expire on the second anniversary of the grant date
specified in your EquatePlus portfolio (the Grant Date).
Generally, your grant will be forfeited automatically on you ceasing to be an
employee of the plc Group (whether lawfully or unlawfully) before the expiry of
the Restricted Period. However, upon the termination of your employment with the
Combined Group or an Affiliate due to death, Disability or Retirement or as
otherwise set forth in subsections (c), (d) and (e) below, the grant shall be
released according to the following, unless and until you engage in competition
in violation of the Competition and Nondisclosure provisions below:
a)In the event you terminate by reason of death or Disability, the Restricted
Period shall lapse on the date of your death or Disability.
b)In the event you terminate by reason of Retirement, the MTE RSUs shall become
non-forfeitable, but shall remain subject to all other restrictions until the
end of the Restricted Period.
c)In the event you voluntarily terminate employment as a direct result of you
being diagnosed with a terminal medical condition, the Restricted Period shall
lapse as to 100% of the MTE RSUs and the MTE RSUs shall fully vest and become
non-restricted on the date of termination and shall be settled as soon as
practicable following the date of termination.
d)In the event a member of the Combined Group or an Affiliate terminates your
employment with such company for a reason other than for Cause and other than in
the circumstances set forth in subsection (e) below, you shall be deemed to have
vested on the date of termination in a number of MTE RSUs equal to the product
of (i) the number of MTE RSUs granted multiplied by (ii) a fraction, the
numerator of which is the number of days
1



--------------------------------------------------------------------------------



elapsed during the period commencing on the Grant Date through and including the
date of termination, and the denominator of which is 730, rounded down to the
nearest whole MTE RSU, and the remaining unvested portion of the MTE RSUs shall
terminate on the date of termination of employment or service. The Restricted
Period for these MTE RSUs shall lapse on the second anniversary of the Grant
Date.
e)In accordance with Section 12(a) of the Plan, in the event a member of the
Combined Group or an Affiliate terminates your employment with such company
other than for Cause upon or within 12 months following a Change in Control, the
Restricted Period shall lapse on the date of your termination of employment.
Notwithstanding anything herein to the contrary, but subject to the above, no
release of the grant shall be made, and all rights to this grant shall be
forfeited, if any of the following events shall occur:
a)Your employment with the Combined Group or an Affiliate is terminated for
Cause. For purposes of this Agreement, “Cause” shall be defined set forth in the
Plan;
b)You voluntarily terminate employment with the Combined Group or an Affiliate
prior to Retirement unless such voluntary termination is directly related to
death, Disability or you being diagnosed with a terminal medical condition;
c)You engage in competition, as more particularly described below, either (i)
during the term of your employment with the Combined Group or an Affiliate; (ii)
following your voluntary termination of employment with the Combined Group or an
Affiliate; or (iii) following the employing company’s termination of your
employment for any reason; or
d)You violate the nondisclosure provisions set forth below.
3.Release of Grant
You will be deemed to have called for the release of your grant on the date on
which your grant vests following expiration of the Restricted Period and
attainment of the vesting criteria set out in the Restricted Period clause above
unless the release of your grant would be prohibited by law, the Model Code for
Securities Transactions by Directors of Listed Companies or the Company’s
dealing code. In such a case you will be deemed to have called for the release
of your grant on the first date following vesting of your grant on which the
release of your grant would not be prohibited. This grant may only be settled in
Shares.
4.Dividends
The Compensation Committee has determined that on each occasion on which a
dividend is paid in respect of one Share, a notional amount of cash and shares
equal to the cash and share dividend paid in respect of one Share will be
credited to each MTE RSU comprised in your grant (the Dividend Equivalents).
Dividend Equivalents will be withheld by the Company for your account and will
be distributed to you in the form of additional Shares on settlement of your
grant. If your grant is forfeited, you will have no entitlement to such Dividend
Equivalents.
5.Taxation
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the Employer), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (Tax-Related Items), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the
2



--------------------------------------------------------------------------------



Employer. You further acknowledge that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the grant, including, but not limited to,
the grant, vesting or settlement of the grant, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends and/or any
Dividend Equivalents; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the grant to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company or its
agent to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
your wages or other cash compensation paid to you by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the grant either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization
without further consent); or (iii) withholding in Shares to be issued upon
settlement of the grant.
Notwithstanding the foregoing, if you are an officer subject to Section 16 of
the Exchange Act, the Company will not withhold in Shares upon the relevant
taxable or tax withholding event other than in the event that U.S. federal tax
withholding is required upon lapse of the forfeiture restrictions pursuant to
subsections (b), (c) or (d) in the “Restricted Period” section of this
Agreement, or if otherwise approved in advance by the Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you may receive a refund of any over-withheld amount in cash and will
have no entitlement to the Share equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested grant,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
6.Nature of Grant
In accepting the grant, you acknowledge, understand and agree that:
e)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
f)the grant of your grant is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of MTE RSUs, or
benefits in lieu of MTE RSUs, even if MTE RSUs have been granted in the past;
g)all decisions with respect to future awards or other grants, if any, will be
at the sole discretion of the Company;
3



--------------------------------------------------------------------------------



h)the grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer, or any member of the Combined Group and
its Affiliates and shall not interfere with the ability of the Company, the
Employer or any member of the Combined Group and its Affiliates, as applicable,
to terminate your employment or service relationship (if any);
i)you are voluntarily participating in the Plan;
j)the grant and the Shares subject to the grant, and the income from and value
of same, are not intended to replace any pension rights or compensation;
k)the grant and the Shares subject to the grant, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
l)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
m)no claim or entitlement to compensation or damages shall arise from forfeiture
of the grant resulting from the termination of your employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any);
n)unless otherwise agreed with the Company, the grant and the Shares, and the
income from and value of same, are not granted as consideration for, or in
connection with, the service you may provide as a director of the Company or any
member of the Combined Group and its Affiliates;
o)unless otherwise provided in the Plan or by the Company in its discretion, the
grant, and the benefits evidenced by this Agreement do not create any
entitlement to have the grant or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
p)neither the Company, the Employer or any member of the Combined Group or its
Affiliates shall be liable for any foreign exchange rate fluctuation between
your local currency and the British Pound Sterling that may affect the value of
the grant or of any amounts due to you pursuant to the settlement of the grant
or the subsequent sale of any Shares acquired upon settlement.
7.No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.
8.Data Privacy
The Employer, the Company and any Affiliate may collect, use, process, transfer
or disclose your Personal Information for the purpose of implementing,
administering and managing
4



--------------------------------------------------------------------------------



your participation in the Plan, in accordance with the Carnival Corporation &
plc Equity Plans Participant Privacy Notice you have previously received.
(Please contact ownership@carnival.com if you would like to receive another copy
of this notice.) For example, your Personal Information may be directly or
indirectly transferred to Equatex AG or any other third party stock plan service
provider as may be selected by the Company, and any other third parties
assisting the Company with the implementation, administration and management of
the Plan.
9.Competition
The services you provide are unique, extraordinary and essential to the business
of the Combined Group or its Affiliates, particularly in view of your access to
the Combined Group or its Affiliates’ confidential information and trade
secrets. Accordingly, in consideration of the grant, you agree that you will
not, without the prior written approval of the Board of Directors, at anytime
during the term of your employment with the Combined Group or its Affiliates and
(except as provided below) for the then remaining duration of the Restricted
Period, if any, following the date on which your employment with the Combined
Group or its Affiliates terminates, directly or indirectly, within the cruise
industry wherever located, engage in any business activity directly or
indirectly competitive with the business of the Combined Group or its
Affiliates, or serve as an officer, director, owner, consultant, or employee of
any organization then in competition with the Combined Group or its Affiliates.
In addition, you agree that during such restricted period following your
employment with the Combined Group or its Affiliates, you will not solicit,
either directly or indirectly, any employee of the Combined Group or its
Affiliates, its subsidiaries or division, who was such at the time of your
separation from employment hereunder. In the event that this provision should
ever be adjudicated to exceed the time, geographic or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic or other
limitations permitted by applicable law.
10.Nondisclosure
You expressly agree and understand that the Combined Group or its Affiliates own
and/or control information and material which is not generally available to
third parties and which Combined Group or its Affiliates consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists, trade secrets and other information (collectively,
the Confidential Information). You acknowledge that each element of the
Confidential Information constitutes a unique and valuable asset of Combined
Group or its Affiliates, and that certain items of the Confidential Information
have been acquired from third parties upon the express condition that such items
would not be disclosed to Combined Group or its Affiliates and its officers and
agents other than in the ordinary course of business. You acknowledge that
disclosure of Combined Group or its Affiliates’ Confidential Information to
and/or use by anyone other than in Combined Group or its Affiliates’ ordinary
course of business would result in irreparable and continuing damage to Combined
Group or its Affiliates. Accordingly, you agree to hold the Confidential
Information in the strictest secrecy, and covenant that, during the term of your
employment with Combined Group or its Affiliates (or any member of the Combined
Group or its Affiliates) or at any time thereafter, you will not, without the
prior written consent of the Board of Directors, directly or indirectly, allow
any element of the Confidential Information to be disclosed, published or used,
nor permit the Confidential Information to be discussed, published or used,
either by himself or by any third parties, except in effecting your duties for
Combined Group or its Affiliates in the ordinary course of business. You agree
to keep all such records in connection with your employment as Combined Group or
its Affiliates may direct, and all such records shall be the sole and absolute
property of Combined Group or its Affiliates. You further agree that, within
five (5)
5



--------------------------------------------------------------------------------



days of Combined Group or its Affiliates’ request, you shall surrender to
Combined Group or its Affiliates any and all documents, memoranda, books,
papers, letters, price lists, notebooks, reports, logbooks, code books, salesmen
records, customer lists, activity reports, video or audio recordings, computer
programs and any and all other data and information and any and all copies
thereof relating to Combined Group or its Affiliates’ business or any
Confidential Information.
Notwithstanding the foregoing, nothing in this Agreement prohibits you from
voluntarily communicating, without notice to or approval by the Company, with
any federal or state government agency about a potential violation of a federal
or state law or regulation or to participate in investigations, testify in
proceedings regarding the Company's or an Affiliate’s past or future conduct, or
engage in any activities protected under whistle blower statutes. Further,
pursuant to the Defend Trade Secrets Act of 2016, you shall not be held
criminally, or civilly, liable under any federal or state trade secret law for
the disclosure of a trade secret that is made in confidence either directly or
indirectly to a federal, state, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, you may disclose trade secrets in a complaint, or other document,
filed in a lawsuit, or other proceeding, if such filing is made under seal.
Finally, if you file a lawsuit alleging retaliation by the Company or an
Affiliate for reporting a suspected violation of the law, you may disclose the
trade secret to your attorney and use the trade secret in the court proceeding,
if you file any document containing the trade secret under seal and do not
disclose the trade secret, except pursuant to court order.
11.Clawback / Forfeiture


(a)In the case of fraud, negligence, intentional or gross misconduct or other
wrongdoing on your part (or any other event or circumstance set forth in any
clawback policy implemented by the Company, including, without limitation, any
clawback policy adopted to comply with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder) that results in a material restatement of the Company’s
issued financial statements, you will (i) forfeit any unvested MTE RSUs and (ii)
be required to reimburse the Company for all or a portion, as determined by the
Committee in its sole discretion, of any income or gain realized on the
settlement of the MTE RSUs or the subsequent sale of Shares acquired upon
settlement of the MTE RSUs with respect to any fiscal year in which the
Company’s financial results are negatively impacted by such restatement.  You
agree to and shall be required to repay any such amount to the Company within 30
days after the Company demands repayment.  In addition, if the Company is
required by law to include an additional “clawback” or “forfeiture” provision to
outstanding awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or forfeiture provision shall
also apply to this Agreement as if it had been included on the Grant Date and
the Company shall promptly notify you of such additional provision.  In
addition, if you have engaged or are engaged in Detrimental Activity after your
employment or service with the Company or its Affiliates has ceased, then,
within 30 days after written demand by the Company, you shall return any income
or gain realized on the settlement of the MTE RSUs or the subsequent sale of
Shares acquired upon settlement of the MTE RSUs.
(b)For purposes of this Agreement, “Detrimental Activity” means any of the
following:  (i) unauthorized disclosure of any Confidential Information or
proprietary information of the Combined Group, (ii) any activity that would be
grounds to terminate your employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of
6



--------------------------------------------------------------------------------



their respective past or present activities, or otherwise publishing (whether in
writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group.  For purposes of the preceding sentence the
phrase “the Combined Group” shall mean “any member of the Combined Group or any
Affiliate”.
12.General
The grant is not transferable and may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered, other than in the limited
circumstances specified in rule 14(b) of the Plan.
13.Sale or Transfer of Shares upon Death / Separation from Employment
Following your death or termination of employment or service with the Company
and its Affiliates for any reason, you (or your legal representative, if
applicable) must provide for all Shares underlying the released grant (including
those issued under this Agreement as well as Shares underlying released grants
issued under any other similar agreement, whether on account of termination or
previously released in connection with the vesting terms of such similar
agreement) to be liquidated or transferred to a third party broker no later than
six months following the later of (i) your death or the date of termination, as
applicable, or (ii) the latest Settlement Date (whether under this Agreement or
a similar agreement) occurring following your death or termination. If you (or
your legal representative, as applicable) fail to liquidate or transfer the
Shares prior to the end of the applicable six month period, the Company is
hereby authorized and directed by you to either, in the Company’s discretion:
(i) sell any such remaining Shares on your (or your legal representative’s)
behalf on the next trading date following the end of such period on which the
Company is not prohibited from selling such Shares; or (ii) transfer such Shares
to the Company’s stock transfer agent for registration in your (or your legal
representative’s) name. The Company will not be responsible for any gain or loss
or taxes incurred with respect to the Shares underlying the released grants in
connection with such liquidation or transfer.
14.Compliance with Law
Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon settlement of the grant prior to the completion
of any registration or qualification of the Shares under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (SEC) or of any other
governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares.


15.Insider Trading/Market Abuse Laws
You may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States, the United Kingdom, and
your country, which may affect your ability to directly or indirectly, for
yourself or a third party, acquire or sell, or
7



--------------------------------------------------------------------------------



attempt to sell, Shares under the Plan during such times you are considered to
have “inside information” regarding the Company (as defined by the laws and
regulations in the applicable jurisdiction, including the United States, the
United Kingdom, and your country of residence), or may affect the trade in
Shares or the trade in rights to Shares under the Plan. Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders you
placed before you possessed inside information. Furthermore, you could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities.
Local insider trading laws and regulations may be the same or different from any
Company insider trading policy. You acknowledge that it is your responsibility
to be informed of and compliant with such regulations, and you should speak to
your personal advisor on this matter.
16.Foreign Asset/Account, Exchange Control and Tax Reporting
You may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends, Dividend Equivalents and the proceeds
arising from the sale of Shares) derived from your participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of your country may require that you report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
also may be required to repatriate sale proceeds or other funds received as a
result of your participation in the Plan to your country through a designated
bank or broker within a certain time after receipt. You acknowledge that you are
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult your personal
legal advisor on this matter.
17.Governing Law
The grant and the provisions of this Agreement are governed by, and subject to,
the laws of England. All disputes arising out of or in connection with the rules
shall be subject to the exclusive jurisdiction of the courts of England and
Wales.
18.Language
You acknowledge that you are proficient in the English language, or have
consulted with an advisor who is sufficiently proficient, so as to allow you to
understand the terms and conditions of this Agreement. If you have received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
19.Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
20.Severability
If any provision of the Agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person or grant, or
would disqualify the Plan or any grant under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
grant, such provision shall be stricken as to such jurisdiction,
8



--------------------------------------------------------------------------------



person or grant and the remainder of the Plan and any such grant shall remain in
full force and effect.
21.Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.
22.Country-Specific Provisions
The grant shall be subject to the additional terms and conditions set forth in
Appendix A for your country, if any. Moreover, if you relocate to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A constitutes part of this Agreement.
23.Imposition of Other Requirements 
The Company reserves the right to impose other requirements on your
participation in the Plan, on the grant and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


This Agreement is notice of your grant under the Plan and should be kept in a
safe place.
EXECUTED AND DELIVERED  )
AS A DEED BY CARNIVAL PLC )
ACTING BY A DIRECTOR  )
AND A DIRECTOR   )
OR THE SECRETARY  )




 Arnold W. Donald, Director
 Arnaldo Perez, Secretary



           
APPENDIX A
Country Specific Information


TERMS AND CONDITIONS
This Appendix A includes additional terms and conditions that govern the grant
made to you if you reside in one of the countries listed herein. This Appendix A
forms part of the Agreement. These terms and conditions are in addition to, or
if so indicated, in place of, the terms and conditions in the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, are considered a resident of another country for local
law purposes or transfer employment and/or residency between countries after the
Grant Date, the Company shall, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to you under
these circumstances.
9



--------------------------------------------------------------------------------



NOTIFICATIONS
This Appendix A also includes information regarding exchange controls,
securities laws and certain other issues of which you should be aware with
respect to your participation in the Plan. The information is based on the
exchange control, securities laws and other laws in effect in the respective
countries as of December 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time you vest in the grant or when you sell the Shares
acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a resident of another country
for local law purposes or transfer employment and/or residency between countries
after the Grant Date, the information contained herein may not be applicable in
the same manner to you.
Capitalized terms not explicitly defined in this Appendix A but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
ARGENTINA
TERMS AND CONDITIONS
Nature of Grant. This provision supplements the “Nature of Grant” section of the
Agreement:
In accepting the grant, you acknowledge and agree that the grant is made by the
Company (not the Employer) in its sole discretion and that the value of any
grants or Shares acquired under the Plan shall not constitute salary or wages
for any purpose under Argentine labor law, including the calculation of (i) any
labor benefits including, but not limited to, vacation pay, thirteenth salary,
compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, or (ii) any termination or severance indemnities.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, you
acknowledge and agree that such benefits shall not accrue more frequently than
on an annual basis.
NOTIFICATIONS
Securities Law Information. Neither your grant nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina and, as a result,
have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacional de Valores, CNV). The offer is private and not
subject to the supervision of any Argentine governmental authority. Neither this
nor any other offering material related to the MTE RSUs, nor the underlying
Shares, may be utilized in connection with any general offering to the public in
Argentina. Argentine residents who acquire MTE RSUs under the Plan do so
according to the terms of a private offering made from outside Argentina.
10



--------------------------------------------------------------------------------



Exchange Control Information. Exchange control regulations in Argentina are
subject to frequent change. You are solely responsible for complying with any
applicable exchange control restrictions, approvals, and reporting requirements
in connection with the MTE RSUs. You should consult with your personal legal
advisor to ensure compliance with the applicable requirements.
Foreign Asset/Account Reporting Information. If you are an Argentine tax
resident, you must report any Shares acquired under the Plan and held by you on
December 31 of each year on your annual tax return for that year.
AUSTRALIA
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act of 1997 (Cth) (the Act) applies (subject to the conditions of the
Act).
Australia Offer Document. The offer of the MTE RSUs is intended to comply with
the provisions of the Corporations Act 2001, Australian Securities and
Investments Commission (ASIC) Regulatory Guide 49 and ASIC Class Order 14/1000.
Additional details are set forth in the Offer Document for the Offer of MTE RSUs
to Australian Resident Employees.
AUSTRIA
Notifications
Exchange Control Information. If you hold Shares obtained through the Plan
outside Austria, you must submit a report to the Austrian National Bank. An
exemption applies if the value of the Shares as of any given quarter does not
meet or exceed €30,000,000 or as of December 31 does not meet or exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports are
required. The quarterly reporting deadline is the fifteenth day of the month
following the last day of the respective quarter. The annual reporting date is
December 31 and the deadline for filing the annual report is January 31 of the
following year.
When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad meets or exceeds €10,000,000, the movements and balances of all accounts
must be reported monthly, as of the last day of the month, on or before the
fifteenth day of the following month.
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. You are required to report any
security (e.g., Shares under the Plan) or bank accounts (including brokerage
accounts) opened and maintained outside Belgium on your annual tax return. In a
separate report, you are required to report to the National Bank of Belgium any
bank accounts opened and maintained outside Belgium. This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium, www.nbe.be, under the Kredietcentrales / Centrales des
crédits caption.
Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker.
11



--------------------------------------------------------------------------------



The stock exchange tax likely will apply when Shares acquired under the Plan are
sold. You should consult with your tax or financial advisor for additional
details on your obligations with respect to the stock exchange tax.


BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the grant, you agree to comply with applicable
Brazilian laws and to report and pay applicable Tax-Related Items associated
with the settlement of the grant or the subsequent sale of the Shares acquired
under the Plan.
Nature of Grant.  This provision supplements the “Nature of Grant” section of
the Agreement:
By accepting the grant, you agree that you are making an investment decision,
the Shares will be issued to you only if the vesting conditions are met and any
necessary services are rendered by you over the vesting period, and the value of
the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to you. 
Notifications
Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Assets and rights that
must be reported include Shares acquired under the Plan.
Tax on Financial Transaction (IOF). Cross-border financial transactions relating
to the grant may be subject to the IOF (tax on financial transactions). You are
solely responsible for complying with any applicable IOF arising from your
participation in the Plan. You should consult with your personal tax advisor for
additional details.
CANADA
TERMS AND CONDITIONS
Form of Settlement. Notwithstanding any discretion contained in rule 9(g) of the
Plan, the grant is payable in Shares only.
Notifications
Securities Law Information. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the sale of the Shares takes place outside Canada through the facilities of a
stock exchange on which the Shares are listed (i.e., the London Stock Exchange).
Foreign Asset/Account Reporting Information. You are required to report any
specified foreign property (including MTE RSUs and Shares) on form T1135
(Foreign Income Verification Statement) if the total cost of the specified
foreign property exceeds C$100,000 at any time in the year. The form must be
filed by April 30 of the following year. MTE RSUs
12



--------------------------------------------------------------------------------



must be reported – generally at a nil cost – if the C$100,000 cost threshold is
exceeded because of other specified foreign property you hold. When Shares are
acquired, their cost generally is the adjusted cost base (ACB) of the Shares.
The ACB would ordinarily equal the fair market value of the Shares at the time
of acquisition, but if you own other shares, this ACB may have to be averaged
with the ACB of the other shares. It is your responsibility to comply with
applicable reporting obligations. You should consult with your personal legal
advisor to ensure compliance with applicable reporting obligations.
CHINA
TERMS AND CONDITIONS


The following terms and conditions will be applicable to you to the extent that
the Company, in its sole discretion, determines that your participation in the
Plan will be subject to exchange control restrictions in the People’s Republic
of China (PRC), as implemented by the PRC State Administration of Foreign
Exchange (SAFE):


Vesting. This provision supplements the “Restricted Period” section of the
Agreement:


Notwithstanding anything to the contrary in the Agreement, the grant will not
vest and no Shares will be issued to you unless and until all necessary exchange
control or other approvals with respect to the grant under the Plan are obtained
from SAFE or its local counterpart (SAFE Approval), as determined by the Company
in its sole discretion. In the event that SAFE Approval has not been obtained,
or the Company is unable to maintain its SAFE approval, prior to any date(s) on
which the grant is scheduled to vest in accordance with the Vesting Schedule set
forth in Appendix A to the Agreement, the grant will not vest until the seventh
day of the month following the month in which SAFE Approval is obtained or
reinstated (the Actual Vesting Date). If your Employment terminates prior to the
Actual Vesting Date, you shall not be entitled to vest in any portion of the
grant and the grant shall be forfeited without any liability to the Company, the
Employer or any member of the Combined Group and its Affiliates.


If or to the extent the Company is unable to obtain or maintain SAFE Approval,
no Shares subject to the MTE RSUs for which SAFE Approval has not been obtained
or maintained shall be issued. In this case, the Company retains the discretion
to settle any MTE RSUs in cash paid through local payroll in an amount equal to
the market value of the Shares subject to the MTE RSUs less any Tax-Related
Items; provided, however, that in case the Company is able to obtain or
reinstate its SAFE Approval with respect to any MTE RSUs, the cash payment for
MTE RSUs not covered by the SAFE Approval shall not be made until the SAFE
Approval has been obtained or reinstated.


Settlement of MTE RSUs and Sale of Shares. This provision supplements the
“Release of Grant” section of the Agreement:


Notwithstanding anything to the contrary in the Plan or the Agreement, to
facilitate compliance with PRC exchange control restrictions you agree that any
Shares acquired at settlement of the grant may be immediately sold at settlement
or, at the Company’s discretion, at a later time (including when you terminate
your Employment for any reason). If, however, the sale of the Shares is not
permissible under the Company’s insider trading policy, the Company retains the
discretion to postpone the issuance of the Shares subject to the vested grant
until such time that the sale is again permissible and to then immediately sell
the Shares subject to the grant. You further agree that the Company is
authorized to
13



--------------------------------------------------------------------------------



instruct its designated broker to assist with the mandatory sale of the Shares
(on your behalf pursuant to this authorization), and you expressly authorize
such broker to complete the sale of the Shares. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
Shares at any particular price. Upon the sale of the Shares, the Company agrees
to pay the cash proceeds from the sale, less any brokerage fees or commissions,
to you in accordance with applicable exchange control laws and regulations and
provided any liability for Tax-Related Items has been satisfied. Due to
fluctuations in the share price and/or the United States Dollar exchange rate
between the settlement date and (if later) the date on which the Shares are
sold, the sale proceeds may be more or less than the market value of the Shares
on the settlement date (which is the amount relevant to determining your tax
liability). You understand and agree that the Company is not responsible for the
amount of any loss you may incur and that the Company assumes no liability for
any fluctuation in the share price and/or United States Dollar exchange rate.


You further agree that any Shares to be issued to you shall be deposited
directly into an account with the Company’s designated broker. The deposited
Shares shall not be transferable (either electronically or in certificate form)
from the brokerage account. This limitation shall apply both to transfers to
different accounts with the same broker and to transfers to other brokerage
firms. The limitation shall apply to all Shares issued to you under the Plan,
whether or not you continue to be employed by the Company, the Combined Group or
one of its Affiliates.


Exchange Control Restrictions. By accepting the grant, you understand and agree
that you will be required to immediately repatriate to China the proceeds from
the sale of any Shares acquired under the Plan or from any cash dividends paid
or such Shares. You further understand that such repatriation of the proceeds
may need to be effected through a special exchange control account established
by the Company or any Affiliate, and you hereby consent and agree that the
proceeds may be transferred to such account by the Company (or its designated
broker) on your behalf prior to being delivered to you. You also acknowledge and
understand that there may be a delay between the date the Shares are sold and
the date the cash proceeds are distributed to you. You further agree to sign any
agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated broker) to effectuate such transfers.


The proceeds may be paid to you in United States Dollars or local currency, at
the Company’s discretion. If the proceeds are paid to you in United States
Dollars, you understand that you will be required to set up a United States
Dollar bank account in China so that the proceeds may be deposited into this
account. If the proceeds are paid to you in local currency, (i) you acknowledge
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions, and (ii) you agree to
bear any currency fluctuation risk between the time the Shares are sold or
dividends are paid and the time the proceeds are converted to local currency and
distributed to you. You agree to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
FRANCE
TERMS AND CONDITIONS
Consent to Receive Information in English. By accepting the grant, you confirm
having read and understood the documents relating to this grant (the Plan and
the Agreement)
14



--------------------------------------------------------------------------------



which were provided in the English language. You accept the terms of these
documents accordingly.


Consentement relatif à l’utilisation de la langue anglaise. En acceptant
l’attribution, vous confirmez ainsi avoir lu et compris les documents relatifs à
cette attribution (le Plan et ce Contrat) qui ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.


Notifications
Foreign Asset/Account Reporting Information. If you retain Shares acquired under
the Plan outside France or maintain a foreign bank account, you must report such
to the French tax authorities when filing your annual tax return. Failure to
comply could trigger significant penalties.


GERMANY
NOTIFICATIONS
Exchange Control Information.  Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If you make or receive
a payment in excess of this amount, you must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (Allgemeines
Meldeportal Statistik) available via Bundesbank’s website (www.bundesbank.de).
Foreign Asset/Account Reporting Information. If your acquisition of Shares under
the Plan leads to a so-called qualified participation at any point during the
calendar year, you will need to report the acquisition when you file your tax
return for the relevant year. A qualified participation is attained if (i) the
value of the Shares acquired exceeds EUR 150,000 or (ii) in the unlikely event
you hold Shares exceeding 10% of the ordinary shares in the capital of the
Company.
HONG KONG
TERMS AND CONDITIONS
Sale Restriction. Shares received at vesting are accepted as a personal
investment. In the event that the grant vests and Shares are issued to you (or
your legal representatives) within six months of the Grant Date, you (or your
legal representatives) agree that the Shares will not be offered to the public
or otherwise disposed of prior to the six-month anniversary of the Grant Date.
NOTIFICATIONS
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the Agreement, including this Appendix A, or the Plan, you should
obtain independent professional advice. Neither the grant of the grant nor the
issuance of Shares upon settlement of the grant constitutes a public offering of
securities under Hong Kong law and is available only to
15



--------------------------------------------------------------------------------



employees of the Company and members of the Combined Group and its Affiliates.
The Agreement, the Plan and other incidental communication materials distributed
in connection with the grant have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable securities legislation in Hong Kong and are intended only
for the personal use of each eligible employee of the Company or members of the
Combined Group and its Affiliates and may not be distributed to any other
person.
Nature of Scheme. The Plan is not intended to be an occupational retirement
scheme for purposes of the Occupational Retirement Schemes Ordinance.
ITALY
TERMS AND CONDITIONS
Plan Document Acknowledgment.  In accepting the grant, you acknowledge that you
have received a copy of the Plan and the Agreement, have reviewed the Plan and
the Agreement in their entirety and fully understand and accept all provisions
of the Plan and the Agreement.
You acknowledge that you have read and specifically and expressly approve the
following sections of the Agreement: Restricted Period; Taxation; Nature of
Grant; Governing Law; and Language.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If you are an Italian resident and
hold investments or financial assets outside Italy (e.g., cash, MTE RSUs,
Shares) during any fiscal year which may generate income taxable in Italy (or if
you are the beneficial owner of such an investment or asset even if you do not
directly hold the investment or asset), you are required to report such
investments or assets on your annual tax return for such fiscal year (on UNICO
Form, RW Schedule, or on a special form if you are not required to file a tax
return).


JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside Japan as of December 31 (including Shares acquired
under the Plan), to the extent such assets have a total net fair market value
exceeding ¥50 million. Such report will be due by March 15 each year. You should
consult with your personal tax advisor to determine if the reporting obligation
applies to you and whether you will be required to include details of your
outstanding MTE RSUs, as well as Shares, in the report.
Korea


Notifications


Foreign Asset/Account Reporting Information. If you are a Korean resident, you
must declare all of your foreign financial accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authority and file a
report with respect to such accounts if the monthly balance of such accounts
exceeds KRW 500 million (or an equivalent amount in
16



--------------------------------------------------------------------------------



foreign currency) on any month-end date in a calendar year.  You should consult
with your personal tax advisor to determine how to value your foreign accounts
for such purposes and your personal reporting obligations.
NETHERLANDS
There are no country specific provisions.
SINGAPORE
TERMS AND CONDITIONS
Restrictions on Sale. You agree that, in the event that any portion of the grant
vests prior to the six-month anniversary of the Grant Date, you will not sell
any Shares acquired at vesting prior to the six-month anniversary of the Grant
Date, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (SFA).
NOTIFICATIONS
Securities Law Information.  The grant is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the SFA under which it is exempt
from the prospectus and registration requirements under the SFA and is not made
to you with a view to the Shares being subsequently offered for sale to any
other party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. 
Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and the directors, associate directors or shadow
directors1 of a Singapore Subsidiary or Affiliate are subject to certain
notification requirements under the Singapore Companies Act.  Specifically, the
CEO and directors must notify the Singapore Subsidiary or Affiliate in writing
of an interest (e.g., MTE RSUs, Shares, etc.) in the Company or any related
company within two business days of (i) its acquisition or disposal, (ii) any
change in a previously-disclosed interest (e.g., upon vesting / settlement of
the grant or when Shares acquired under the Plan are subsequently sold), or
(iii) becoming the CEO or a director.
1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary or Affiliate, but who has sufficient control so that the
board of directors of the Singapore Subsidiary or Affiliate acts in accordance
with the directions or instructions of the individual
SPAIN
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements the “Nature of Grant”
section of the Agreement:
In accepting the grant, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to make grants under the Plan to individuals who may be
employees of the Company, the Employer, or any member of the Combined Group and
its Affiliates throughout the world. This decision is a limited decision that is
entered into upon the express
17



--------------------------------------------------------------------------------



assumption and condition that any grant will not bind the Company, the Employer,
or any member of the Combined Group and its Affiliates. Consequently, you
understand that the grant is made on the assumption and condition that the grant
and any Shares issued upon settlement of the grant are not a part of any
employment contract (either with the Company or any member of the Combined Group
and its Affiliates) and shall not be considered a mandatory benefit, salary for
any purposes (including severance compensation) or any other right whatsoever.
Further, you understand and agree that, unless otherwise expressly provided for
by the Company or set forth in the Agreement, the grant will be cancelled
without entitlement to any Shares if you cease to be an eligible Employee for
any reason, including, but not limited to: resignation, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause (i.e., subject to a “despido improcedente”), material modification
of the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute, or
under Article 10.3 of Royal Decree 1382/1985. The Committee, in its sole
discretion, shall determine the date when your status as an eligible Employee
has terminated for purposes of the grant.
In addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of, or right to, the
grant shall be null and void.
NOTIFICATIONS
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant. The Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Exchange Control Information. You must declare the acquisition, ownership and
disposition of Shares to the Spanish Dirección General de Comercio e Inversiones
(the DGCI) of the Ministry of Economy and Competitiveness on a Form D-6. 
Generally, the declaration must be made in January for Shares owned as of
December 31 of the prior year and/or Shares acquired or disposed of during the
prior year; however, if the value of Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if you hold 10% or more of
the share capital of the Company or other such amount that would entitle you to
join the Company’s Board of Directors), the declaration must be filed within one
month of the acquisition or disposition, as applicable.
In addition, you may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Shares acquired under the Plan), and any transactions
with non-Spanish residents (including any payments of Shares made pursuant to
the Plan), depending on the balances in such accounts together with the value of
such instruments as of December 31 of the relevant year, or the volume of
transactions with non-Spanish residents during the relevant year.
Foreign Asset/Account Reporting Information. To the extent that you hold rights
or assets (e.g., cash or Shares held in a bank or brokerage account) outside
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, you are required to report
information on such rights and assets on your tax return for such year. After
such rights or assets are initially reported, the reporting obligation will only
apply for subsequent years if the value of any previously-reported rights or
assets
18



--------------------------------------------------------------------------------



increases by more than €20,000 or if you transfer or dispose of any
previously-reported rights or assets. The reporting must be completed by March
31. Failure to comply with this reporting requirement may result in penalties.
Accordingly, you are should consult with your personal tax and legal advisors to
ensure that you are properly complying with your reporting obligations.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. The offer of MTE RSUs is considered a private
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the grant
(i) constitutes a prospectus as such term is understood pursuant to article 652a
of the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland or (iii) have been or will be filed with,
approved or supervised by any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority (FINMA)).
TAIWAN
NOTIFICATIONS
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and members of the Combined Group and its
Affiliates. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.
Exchange Control Information. You may acquire and remit foreign currency
(including cash dividends, Dividend Equivalents, proceeds from the sale of
Shares) into and out of Taiwan up to US$5,000,000 per year. If the transaction
amount is TWD 500,000 or more in a single transaction, you must submit a Foreign
Exchange Transaction Form and also provide supporting documentation to the
satisfaction of the remitting bank.
UNITED KINGDOM
TERMS AND CONDITIONS
Taxation.  This provision supplements the “Taxation” section of the Agreement:
Without limitation to the “Taxation” section of this Agreement, if you are a
U.K. tax resident, you will be liable for all Tax-Related Items and hereby
covenant to pay all such Tax-Related Items as and when requested by the Company
or any Affiliate or by Her Majesty's Revenue and Customs (HMRC) (or any other
tax authority or any other relevant authority). You also agree to indemnify and
keep indemnified the Company and any Affiliate against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay on your
behalf to HMRC (or any other tax authority or any other relevant authority). 
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you may not
be able to indemnify the Company for the amount of any income tax not collected
from or paid by you, in case the indemnification could be considered a loan.  In
this case, the income tax not collected or paid may constitute a benefit to you
on which additional income tax and National Insurance contributions may be
payable.  You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the Employer, as applicable, for the value of any
employee National Insurance
19



--------------------------------------------------------------------------------



contributions due on this additional benefit, which the Company or the Employer
may recover from you by any of the means referred to in this Agreement.
In addition, you agree that the Company and/or the Employer may calculate the
income tax to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right you may have to recover any
overpayment from HMRC or any applicable tax authority.
UNITED STATES
TERMS AND CONDITIONS
Taxation. This provision supplements the “Taxation” section of the Agreement:
Notwithstanding anything in the Agreement to the contrary, the Company may cause
a portion of the MTE RSUs to vest prior to the applicable date set forth in the
“Restricted Period” section of this Agreement in order to satisfy any
Tax-Related Items that arise prior to the date of settlement of the MTE RSUs;
provided that to the extent necessary to avoid a prohibited distribution under
Section 409A of the Code, the number of MTE RSUs so accelerated and settled
shall be with respect to a number of Shares with a value that does not exceed
the liability for such Tax-Related Items.








20

